Citation Nr: 1820303	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney cancer, to include as a result of exposure to herbicide agents.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Official service department records confirm that the Veteran served in the Republic of Vietnam during the period that exposure to Agent Orange/herbicide agents is presumed.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (2017).  The record also reflects current disability due to kidney cancer, which the Veteran asserts is the result of in-service exposure to Agent Orange/herbicide agents.  Kidney cancer is not among the disabilities recognized by VA as being associated with herbicide agents exposure under the provisions relating to presumptive service connection which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).  (See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010). However, a claimant such as the Veteran in the instant case is not precluded from establishing service connection for kidney cancer with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In his March 2018 brief submitted to the Board on behalf of the Veteran, and after citing a medical abstract in support of the claim discussing the link between exposure to Agent Orange and the development of kidney cancer-http://www.jurology.com/article/S0022-5347(11)01501-1/abstract-the Veteran's representative requested that the Veteran be afforded a VA examination that includes an opinion as to whether his kidney cancer is the result of presumed in-service exposure to Agent Orange/herbicide agents.  A such, and as the record does not reflect an examination that contains such an opinion, the undersigned concludes that a VA examination that includes an opinion as to whether the Veteran's kidney cancer is related to his presumed in-service exposure to Agent Orange/herbicide agents is necessary to fulfill the duty to assist.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In addition and in light of the request for such records by the Veteran's representative in his March 2018 brief, the AOJ will be requested to obtain records of relevant treatment provided by Dr. Mark Allen at the Baylor University Hospital in Plano, Texas.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private and VA treatment records relevant to his claims, (to specifically include from Dr. Mark Allen at the Baylor University Hospital in Plano, Texas.) After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After the completion of the above, arrange for a VA examination to determine whether the Veteran's kidney cancer is related to his military service, to include as due to exposure to Agent Orange/herbicide exposure.  The examiner should review the claims file, and all indicated tests and studies should be accomplished. The examiner should provide a response to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney cancer had its onset in, or is otherwise related to his military service, to include as due to exposure to herbicide agents? 

The examiner is to consider the information contained at http://www.jurology.com/article/S0022-5347(11)01501-1/abstract and any other pertinent medical data and/or medical literature that may reasonably illuminate the medical analysis in this case. 

The rationale for the opinion offered should be provided, with consideration of the lay assertions presented by and on behalf of the Veteran.

3.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claim that has been remanded.  If this claim is denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter he Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




